1                                                               The Honorable Thomas S. Zilly
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
8
                                        AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                          NO. CR18-016 TSZ
11
12                              Plaintiff,                ORDER GRANTING EX PARTE
                                                          MOTION TO UNSEAL FOR LIMITED
13                         v.                             PURPOSE AND FOR PROTECTIVE
                                                          ORDER
14
       CLYDE McKNIGHT, and
15     PATRICK TABLES,
16
17                              Defendants.
18
19
             THIS MATTER comes before the Court on the government’s ex parte motion,
20
     docket no. 150, to partially unseal Grand Jury transcripts, for a limited purpose. Having
21
     considered the entirety of the record and files herein, the Court finds that based upon the
22
     motion of the government and for good cause shown,
23
             IT IS HEREBY ORDERED that redacted copies of any Grand Jury transcript of
24
     any anticipated government witness shall be provided to trial counsel.
25
             IT IS HEREBY FURTHER ORDERED that said documents shall remain sealed
26
     for all other purposes unless the Court later orders otherwise.
27
28    Order to Unseal for Limited Purpose                                      UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      United States v. McKnight et al - 1
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
 1           IT IS HEREBY FURTHER ORDERED that the Grand Jury transcripts provided
 2 to defense counsel shall not be shall not be reproduced or disseminated. Defense counsel
 3 may show said documents to their clients to assist in trial preparation, but shall not leave
 4 their clients with copies of the sealed materials.
 5           IT IS HEREBY FURTHER ORDERED that defendant, defense counsel, and
 6 others to whom disclosure may be necessary to assist with the preparation of the defense,
 7 shall not disclose the existence or contents of the discovery listed in this order other than
 8 as necessary for the preparation and presentation of their defense at trial and in
 9 subsequent appellate proceedings, if necessary.
10           Dated this 15th day of January, 2019.


                                                        A
11
12
13                                                      Thomas S. Zilly
14                                                      United States District Judge
15
16
     Presented by:
17
18 /s/ S. Kate Vaughan
   S. KATE VAUGHAN
19 Assistant United States Attorney
20
21
22
23
24
25
26
27
28    Order to Unseal for Limited Purpose                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      United States v. McKnight et al - 2
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
